DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending and examined.
	Applicants species election of SEQ ID NO: 9 and SEQ ID NO: 11 is acknowledged.
A search of all the sequences was conducted in view of Applicants request.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-9, 11, 13, 15, 17, 18, 20, 22, 24, 26, 28, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite or encompass “spontaneous mutation” which is a natural process and thus reads upon a product of nature.

	Claims 2, 4-9, 11, 13, 15, 17, 18, 20, 22, 24, 26, 28, and 30 are rejected.
Claims 1, 3, 10, 12, 14, 16, 19, 21, 23, 25, 27 and 29 are allowed.



The claims are deemed free of the prior art given the failure of the art to teach or suggest mutation or genetic engineering to reduce the activity of the sequences recited in the claims; wherein the nearest art is found in Keller, T. et al., The Plant Cell (March 2006) Vol. 18, pp. 598-611; which teaches RAX1 of Arabidopsis (Regulator of Axillary Meristems1) a homolog of the instantly claimed SEQ ID NO: 9 wherein a loss of function mutation showed a loss of axillary meristem formation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663